Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 1 of 13 Page ID #:1



 1
     JONATHAN A. STIEGLITZ, ESQ.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6
     Attorney for Plaintiff
 7

 8                      UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                Southern Division
10

11
                                                 Case No.:
     Anayah Wallace, individually and on
12
     behalf of all others similarly situated,    CLASS ACTION COMPLAINT for
                                                 violations of the Fair Debt Collection
13
                                                 Practices Act, 15 U.S.C. § 1692 et seq.
                              Plaintiff,
14
                                                 DEMAND FOR JURY TRIAL
              -against-
15
     Reliant Capital Solutions, LLC and
     John Does 1-25,
16                            Defendants.
17

18
           Plaintiff Anayah Wallace ("Plaintiff"), a California resident, brings this Class
19

20
     Action Complaint by and through her attorneys, The Law Offices of Jonathan A.

21   Stieglitz, against Defendant Reliant Capital Solutions, LLC ("Defendant RCS"),
22
     individually and on behalf of a class of all others similarly situated, pursuant to
23

24   Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief

25   of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff,
26
     which are based upon Plaintiff’s personal knowledge.
27

28                 INTRODUCTION / PRELIMINARY STATEMENT
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 2 of 13 Page ID #:2



 1        1. Congress enacted the Fair Debt Collection Practices Act (hereinafter
 2
             “FDCPA” or “Act” in 1977 in response to the “abundant evidence of the
 3

 4           use of abusive, deceptive, and unfair debt collection practices by many debt

 5           collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned that
 6
             “abusive debt collection practices contribute to the number of personal
 7

 8           bankruptcies, to material instability, to the loss of jobs, and to invasions of
 9           individual privacy.” Id. Congress concluded that “existing laws … [we]re
10
             inadequate to protect consumers,” and that “the effective collection of
11

12           debts” does not require “misrepresentation or other abusive debt collection
13           practices.” 15 U.S.C. §1692(b) & (c).
14
          2. Congress explained that the purpose of the Act was not only to eliminate
15

16           abusive debt collection practices, but also to “insure that those debt
17           collectors who refrain from using abusive debt collection practices are not
18
             competitively disadvantaged.” Id. §1692(e). After determining that the
19

20           existing consumer protection laws were inadequate, Id. §1692(b), Congress
21
             gave consumers a private cause of action against debt collectors who fail to
22
             comply with the Act. Id. §1692k.
23

24                                JURISDICTION AND VENUE
25
          3. The Court has jurisdiction over this class action pursuant to 28 U.S.C.
26
             § 1331 and 15 U.S.C. § 1692 et seq. The Court has pendent jurisdiction
27

28           over the state law claims in this action pursuant to 28 U.S.C. § 1367(a).
                                               -2-
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 3 of 13 Page ID #:3



 1      4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as
 2
           this is where a substantial part of the events or omissions giving rise to the
 3

 4         claim occurred.

 5                                  NATURE OF THE ACTION
 6
          5. Plaintiff brings this class action on behalf of a class of California
 7

 8           consumers under 15 U.S.C. § 1692 et seq., commonly known as the Fair
 9           Debt Collections Practices Act (“FDCPA”); and
10
          6. Plaintiff is seeking damages and declaratory relief.
11

12                                         PARTIES
13        7. Plaintiff is a resident of the State of California, County of Orange, residing
14
             at 5762 Lincoln Ave, Unit 1386, Cypress, CA 90630.
15

16        8. Defendant RCS is a "debt collector" as the phrase is defined in 15 U.S.C.
17           § 1692(a)(6) and used in the FDCPA, with an address at 670 Cross Pointe
18
             Road, Gahanna, OH 43230 and can be served process upon its registered
19

20           agent C T Corporation System at 818 West Seventh Street, Suite 930, Los
21
             Angeles, CA 90017.
22
          9. Upon information and belief, Defendant RCS is a company that uses the
23

24           mail, telephone, and facsimile and regularly engages in business the
25
             principal purpose of which is to attempt to collect debts alleged to be due
26
             another.
27

28
                                               -3-
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 4 of 13 Page ID #:4



 1        10.John Does 1-25, are fictitious names of individuals and businesses alleged
 2
             for the purpose of substituting names of Defendants whose identities will be
 3

 4           disclosed in discovery and should be made parties to this action.

 5                                     CLASS ALLEGATIONS
 6
          11. Plaintiff brings this claim on behalf of the following class, pursuant to
 7

 8           Fed. R. Civ. P. 23(a) and 23(b)(3).
 9        12.The class consists of:
10
                  a. all individuals with addresses in the State of California;
11

12                b. to whom Defendant RCS sent an initial collection letter attempting
13         to collect a debt;
14
                  c. that included unauthorized collection costs and “other charges,” and
15

16         did not explain the basis for the “other charges”;
17                d. which letter was sent on or after a date one (1) year prior to the
18
                  filing of this action and on or before a date twenty-one (21) days after
19

20                the filing of this action.
21
          13. The identities of all class members are readily ascertainable from the
22
             records of Defendants and those companies and entities on whose behalf
23

24           they attempt to collect and or have purchased debts.
25
          14. Excluded from the Plaintiff Class are the Defendants and all officers,
26
             members, partners, managers, directors and employees of the Defendants
27

28
                                               -4-
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 5 of 13 Page ID #:5



 1           and their respective immediate families, and legal counsel for all parties to
 2
             this action, and all members of their immediate families.
 3

 4        15. There are questions of law and fact common to the Plaintiff Class, which

 5           common issues predominate over any issues involving only individual class
 6
             members. The principal issue is whether the Defendant’s written
 7

 8           communications to consumers, in the form attached as Exhibit “A”, violates
 9           15 U.S.C. §§ 1692e and 1692f.
10
          16. The Plaintiff’s claims are typical of the class members, as all are based
11

12           upon the same facts and legal theories. The Plaintiff will fairly and
13           adequately protect the interests of the Plaintiff Class defined in this
14
             Complaint. The Plaintiff has retained counsel with experience in handling
15

16           consumer lawsuits, complex legal issues and class actions, and neither the
17           Plaintiff nor his attorneys have any interests, which might cause them not to
18
             vigorously pursue this action.
19

20        17. This action has been brought, and may properly be maintained, as a class
21
             action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
22
             Procedure because there is a well-defined community interest in the
23

24           litigation:
25
                  a. Numerosity: The Plaintiff is informed and believes, and on that
26
           basis alleges, that the Plaintiff Class defined above is so numerous that
27

28         joinder of all members would be impractical.
                                              -5-
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 6 of 13 Page ID #:6



 1               b. Common Questions Predominate: Common questions of law and
 2
           fact exist as to all members of the Plaintiff Class and those questions
 3

 4         predominate over any questions or issues involving only individual class

 5         members. The principal issue is whether the Defendant’s written
 6
           communications to consumers, in the form attached as Exhibit “A” violate 15
 7

 8         U.S.C. §1692e and §1692f.
 9               c. Typicality: The Plaintiff’s claims are typical of the claims of the
10
           class members. The Plaintiff and all members of the Plaintiff class have
11

12         claims arising out of the Defendant’s common uniform course of conduct
13         complained of herein.
14
                 d. Adequacy: The Plaintiff will fairly and adequately protect the
15

16         interests of the class members insofar as Plaintiff has no interests that are
17         adverse to the absent class members. The Plaintiff is committed to
18
           vigorously litigating this matter. Plaintiff has also retained counsel
19

20         experienced in handling consumer lawsuits, complex legal issues and class
21
           actions. Neither the Plaintiff nor his counsel have any interests which might
22
           cause them not to vigorously pursue the instant class action lawsuit.
23

24               e. Superiority: A class action is superior to the other available means
25
           for the fair and efficient adjudication of this controversy because individual
26
           joinder of all members would be impracticable. Class action treatment will
27

28         permit a large number of similarly situated persons to prosecute their
                                              -6-
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 7 of 13 Page ID #:7



 1         common claims in a single forum efficiently and without unnecessary
 2
           duplication of effort and expense that individual actions would engender.
 3

 4        18. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

 5           Procedure is also appropriate in that the questions of law and fact common
 6
             to members of the Plaintiff Class predominate over any questions affecting
 7

 8           an individual member, and a class action is superior to other available
 9           methods for the fair and efficient adjudication of the controversy.
10
          19. Depending on the outcome of further investigation and discovery, Plaintiff
11

12           may, at the time of class certification motion, seek to certify a class(es) only
13           as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).
14
                                   FACTUAL ALLEGATIONS
15

16        20.Plaintiff incorporates by reference all of the above paragraphs of this
17           Complaint as though fully stated herein with the same force and effect as if
18
             the same were set forth at length herein.
19

20        21. Some time prior to July 7, 2020, an obligation was allegedly incurred to
21
             Northern Arizona University.
22
          22.The Northern Arizona University obligation was incurred as a financial
23

24           obligation that was primarily for personal, family or household purposes
25
             and is therefore a “debt” as that term is defined by 15 U.S.C. § 1692a(5).
26
27

28
                                              -7-
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 8 of 13 Page ID #:8



 1        23. The alleged Northern Arizona University obligation is a “debt” as defined
 2
             by 15 U.S.C. 1692a(5).
 3

 4        24.Northern Arizona University is a “creditor” as defined by 15 U.S.C. §

 5           1692a(4).
 6
          25.Northern Arizona University contracted with Defendant RCS to collect the
 7

 8           alleged debt.
 9        26. Defendant collects and attempts to collect debts incurred or alleged to have
10
             been incurred for personal, family or household purposes on behalf of
11

12           creditors using the United States Postal Services, telephone and internet.
13                           Violation I – July 7, 2020 Collection Letter
14
          27.On or about July 7, 2020, Defendant sent Plaintiff an initial collection letter
15

16           (the “Letter”) regarding the alleged debt owed to Northern Arizona
17           University. See a true and correct copy of the Letter attached hereto as
18
             Exhibit A.
19

20        28. The letter states a balance of $3,430.77.
21
          29. The letter breaks down the total balance as follows: Principal of $2,403;
22
             Collection Costs $977.77; and “Other Charges” of $50.00.
23

24        30. Plaintiff did not agree to such collection costs and the $977.77 collection
25
             fee on the debt far exceeds any reasonable costs of collection for this
26
             account.
27

28
                                              -8-
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 9 of 13 Page ID #:9



 1        31. Moreover, the “other charges” of $50.00 are unauthorized and not
 2
             explained in any way.
 3

 4        32.Plaintiff has no way of determining what the “other charges” are and

 5           whether they will increase or not.
 6
          33.The addition of this collection fee and “other charges” by Defendant, which
 7

 8           were not authorized by the agreement creating the debt or permitted by law,
 9           were an attempt to collect an amount not owed by Plaintiff.
10
          34.Defendant misled and deceived Plaintiff into the belief that she falsely
11

12           owed additional fees that were not authorized by the agreement creating the
13           debt nor permitted by law when this charge is a violation of the FDCPA.
14
          35.Plaintiff incurred an informational injury as Defendant provided her with
15

16           false information as to the amount she actually owed on the alleged debt.
17        36.As a result of Defendant's deceptive, misleading and unfair debt collection
18
             practices, Plaintiff has been damaged.
19

20
                               COUNT I
21    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
                          U.S.C. §1692e et seq.
22

23        37.Plaintiff repeats, reiterates and incorporates the allegations contained in
24
             paragraphs above herein with the same force and effect as if the same were
25
             set forth at length herein.
26
27

28
                                             -9-
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 10 of 13 Page ID #:10



  1        38.Defendant’s debt collection efforts attempted and/or directed towards the
  2
              Plaintiff violated various provisions of the FDCPA, including but not
  3

  4           limited to 15 U.S.C. § 1692e.

  5        39.Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,
  6
              deceptive, or misleading representation or means in connection with the
  7

  8           collection of any debt.
  9        40.Defendant violated § 1692e:
 10

 11               a. As the Letter it is open to more than one reasonable interpretation,
 12
                      at least one of which is inaccurate.
 13

 14               b. By making a false and misleading representation in violation of

 15                   §1692e(10).
 16

 17        41.By reason thereof, Defendant is liable to Plaintiff for judgment that
 18
              Defendant's conduct violated Section 1692e et seq. of the FDCPA, and
 19

 20           Plaintiff is entitled to an award of actual damages, statutory damages, costs

 21           and attorneys’ fees.
 22

 23                                COUNT II
              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
 24                         ACT 15 U.S.C. §1692f et seq.
 25

 26
 27

 28
                                              - 10 -
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 11 of 13 Page ID #:11



  1        42.Plaintiff repeats, reiterates and incorporates the allegations contained in
  2
              paragraphs above herein with the same force and effect as if the same were
  3

  4           set forth at length herein.

  5        43.Defendant’s debt collection efforts attempted and/or directed towards the
  6
              Plaintiff violated various provisions of the FDCPA, including but not
  7

  8           limited to 15 U.S.C. § 1692f.
  9        44.Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or
 10
              unconscionable means in connection with the collection of any debt.
 11

 12        45.Defendant violated this section by
 13                a.     unfairly advising Plaintiff that she owed Defendant more money
 14
            than the amount of her debt; and
 15

 16                b.     attempting to collect an amount not expressly authorized by the
 17         underlying agreement creating the debt or permitted by law in violation of §
 18
            1692f(1).
 19

 20        46.By reason thereof, Defendant is liable to Plaintiff for judgment that
 21
              Defendant's conduct violated Section 1692f et seq. of the FDCPA, actual
 22
              damages, statutory damages, costs and attorneys’ fees.
 23

 24

 25

 26
                                 DEMAND FOR TRIAL BY JURY

 27

 28
                                               - 11 -
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 12 of 13 Page ID #:12



  1        47. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
  2
              hereby requests a trial by jury on all issues so triable.
  3

  4

  5                                 PRAYER FOR RELIEF
  6
      WHEREFORE, Plaintiff Anayah Wallace, individually and on behalf of all others
  7

  8   similarly situated demands judgment from Defendant RCS as follows:
  9         1.     Declaring that this action is properly maintainable as a Class Action
 10
      and certifying Plaintiff as Class representative, and Jonathan A. Stieglitz, Esq. as
 11

 12   Class Counsel;
 13         2.     Awarding Plaintiff and the Class statutory damages;
 14
            3.     Awarding Plaintiff and the Class actual damages;
 15

 16         4.     Awarding Plaintiff costs of this Action, including reasonable
 17   attorneys’ fees and expenses;
 18
            5.     Awarding pre-judgment interest and post-judgment interest; and
 19

 20         6.     Awarding Plaintiff and the Class such other and further relief as this
 21
      Court may deem just and proper.
 22

 23
      Dated: December 11, 2020                                      Respectfully Submitted,
 24
                                                              THE LAW OFFICES OF
 25
                                                              JONATHAN A. STIEGLITZ
 26
                                                        By:         /s/ Jonathan A Stieglitz
 27
                                                              Jonathan A Stieglitz
 28
                                               - 12 -
Case 8:20-cv-02341-CJC-JDE Document 1 Filed 12/11/20 Page 13 of 13 Page ID #:13



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                          - 13 -
